United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF THE AIR FORCE, ALTUS
AIR FORCE BASE, Altus, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1028
Issued: February 7, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 21, 2021 appellant filed a timely appeal from a February 10, 2021 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated December 8, 2020, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the February 10, 2021 decision, OWCP received additional evidence. The
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On October 1, 2020 appellant, then a 30-year-old fire protection and prevention specialist,
filed a traumatic injury claim (Form CA-1) alleging that on October 1, 2020 she sprained the
anterior talofibular ligament (ATFL) of her left ankle when she lost feeling and blood flow as she
was stepping down from a bunkroom bed while in the performance of duty. She stopped work on
the date of injury.
In a visit summary dated October 1, 2020, Dr. Jentry McLaughlin, a Board-certified
emergency medicine specialist, noted a diagnosis of sprain of the ATFL of the left ankle. He
recommended that appellant continue to administer ice and compression, take anti-inflammatory
medication, and avoid any strenuous activity for the next 24 hours.
In a letter dated October 2, 2020, Dr. Elvira Tolentino, a family physician, noted a
diagnosis of severe left foot sprain and advised that appellant remain off from work for two weeks
beginning October 5 through 18, 2020.
In a subsequent letter dated October 15, 2020, Dr. Tolentino recommended that appellant
undergo a magnetic resonance imaging (MRI) scan of the left ankle. She diagnosed a severe left
foot and left ankle sprain. Dr. Tolentino advised that she remain out of work until November 2,
2020, pending the MRI scan results.
OWCP, in an October 21, 2020 development letter, informed appellant of the deficiencies
of her claim. It advised her of the type of factual and medical evidence needed and provided a
questionnaire for her completion. OWCP afforded appellant 30 days to respond. No response was
received.
By decision dated December 8, 2020, OWCP accepted that the October 1, 2020
employment incident occurred as alleged. However, it denied appellant’s claim, finding that the
medical evidence submitted was insufficient to establish causal relationship between the accepted
October 1, 2020 employment incident and her diagnosed left foot and ankle conditions.
On January 7, 2021 appellant requested reconsideration of the December 8, 2020 decision.
By decision dated February 10, 2021, OWCP denied appellant’s request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application. 3
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or argument which: (1) shows that OWCP erroneously applied or interpreted a

3

5 U.S.C. § 8128(a); see T.K., Docket No. 19-1700 (issued April 30, 2020); L.D., Docket No. 18-1468 (issued
February 11, 2019); W.C., 59 ECAB 372 (2008).

2

specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP. 4
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought. 5 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits. 6 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits. 7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant’s January 7, 2021 timely request for reconsideration neither alleged nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law. Additionally,
the Board finds that it did not advance a relevant legal argument not previously considered by
OWCP. Accordingly, appellant is not entitled to a review of the merits of her claim based on the
first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3). 8
In support of her request for reconsideration, appellant did not submit any pertinent new
and relevant medical evidence. The underlying issue in this case is causal relationship, which is
medical in nature and, therefore, can only be addressed by submission of rationalized medical
evidence from a qualified physician. Therefore, appellant is not entitled to further review of the
merits of her claim based on the third requirement under 20 C.F.R. § 10.606(b)(3).9
The Board, accordingly, finds that appellant has not met any of the requirements of
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.

4

20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).
5

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Chapter 2.1602.4b.
6

Id. at § 10.608(a); F.V., Docket No. 18-0230 (issued May 8, 2020); see also M.S., 59 ECAB 231 (2007).

7

Id. at § 10.608(b); J.V., Docket No. 21-0252 (issued September 23, 2021); B.S., Docket No. 20-0927 (issued
January 29, 2021); E.R., Docket No. 09-1655 (issued March 18, 2010).
8

See J.V., id.; C.C., Docket No. 19-1622 (issued May 28, 2020); M.S., Docket No. 18-1041 (issued October 25,
2018); C.N., supra note 4.
9

Id.

3

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the February 10, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 7, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

